Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in paragraph 0009, the control module is composed of a microcomputer and a plurality of IGBT elements.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flowing air" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Oh (KR 20170105148).
Regarding claim 1, Oh teaches a PTC heater (10) comprising: PTC heater parts (14) formed so that heater rods (14a) and radiation fins (14b) arranged within an air conditioning case (20) are alternately disposed to each other (as shown in Fig. 1-7); a frame (12) formed along a circumference of the PTC heater to support the PTC heater parts (as shown in Fig. 1-7); a plurality of IGBT elements (16a) being installed on the 
Regarding claim 2, Oh teaches the PTC heater as set forth above, wherein: the plurality of IGBT elements are installed on an upper portion or a lower portion of the frame together with the heat sink (as shown in Fig. 1-7); and the control module is installed at one side portion of the frame (as shown in Fig. 1-7). 
Regarding claim 3, Oh teaches the PTC heater as set forth above, wherein the control module is configured to include: a receiving part (case of control module 16) installed at the one side portion of the frame and being provided with an internal space (internal space where microcomputer is provided as disclosed in p.0007); and a microcomputer stored in the internal space of the receiving part (p.0007) to output a signal for adjusting the heat generation amount of the heater rods to the plurality of IGBT elements (p.0007-0010). 
Regarding claim 4, Oh teaches the PTC heater as set forth above, wherein the PTC heater parts are composed of a first PTC heater part (left side of 14) and a second 
Regarding claim 5, Oh teaches the PTC heater as set forth above, wherein: one side portion of the heat sink is installed at the upper or the lower portion of the frame to couple with the plurality of IGBT elements to heat-exchange (as shown in Fig. 1-7); and the other side portion of the heat sink is installed at the one side portion of the frame to couple with the control module to heat-exchange (as shown in Fig. 1-7).
Regarding claim 6, Oh teaches the PTC heater as set forth above, wherein the one side portion of the heat sink is formed in order that an area of a region facing the first PTC heater part is equal to an area of a region facing the second PTC heater part (as shown in Fig. 1-7).
Regarding claim 7, Oh teaches the PTC heater as set forth above, wherein the control module adjusts the heat generation amount of the heater rods of the first PTC heater part according to a driver’s seat target temperature value (system capable of performing as claimed since the left and right portions of the heating rods are independently controlled; p.0029; p.0049) and adjusts the heat generation amount of the heater rods of the second PTC heater part according to a passenger’s seat target temperature value (system capable of performing as claimed since the left and right portions of the heating rods are independently controlled; p.0029; p.0049).
Regarding claim 8, Oh teaches the PTC heater as set forth above, wherein a horizontal direction cross-sectional area of the first PTC heater part is equal to a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Wu (CN 107830633).
Regarding claim 9, Oh teaches the PTC heater as set forth above, wherein a separation wall (as shown in Fig. 1 and 2 below) is included that fills a space between the first and second PTC heater parts to define the first and second PTC heater parts (as shown in Fig. 1-7).
[AltContent: arrow][AltContent: oval][AltContent: textbox (Separation wall)]
    PNG
    media_image1.png
    448
    474
    media_image1.png
    Greyscale

Oh fails to disclose wherein the separation wall is made of insulation material.

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to have modified the frame/separation wall of Oh, with Wu, by making the frame/separation wall of insulation material, for the advantages of avoiding heat transfer from the left side of 14 to the right side of 14 of Oh.
Regarding claim 10, Oh and Wu combined teach the PTC heater as set forth above, wherein the separation wall is integrally formed with the frame (as shown in Fig. 1 above). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KR 101819812, KR 20170017602 and US 7,977,607.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        03/22/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761